Citation Nr: 1610767	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  06-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein.

2. Entitlement to service connection for a left knee disorder, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the Vietnam Era from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that rating decision, the RO reopened a previously denied claim for entitlement to service connection for a right knee meniscectomy, and confirmed and continued the denial of the underlying claim. The RO also denied service connection for a left knee disability (degenerative arthritis).

As the Veteran relocated during the pendency of the appeal, the VA RO in North Little Rock, Arkansas subsequently assumed jurisdiction.

In August 2009, the Veteran testified before the undersigned during a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder.

In May 2011, February 2013, September 2013, and February 2015, the Board remanded this matter to the RO to afford due process and for further development. The case was thereafter returned to the Board.

In the May 2011 decision, the Board reopened the Veteran's claim for service connection for residuals of a right knee meniscectomy, claimed as secondary to the Veteran's service-connected residuals of a tear of the right popliteal artery and vein, and remanded that issue to the Appeals Management Center (AMC) for further development.  
The Board notes that the Veteran's claim for service connection for any right knee disorder essentially incorporated the specific claim for service connection for a right knee meniscectomy.  Therefore, the Board reclassified these matters as a single claim for service connection for a right knee disorder, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In the May 2011 decision, the Board also remanded claims for service connection for a left knee disorder, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein.

The AMC attempted compliance with the Board's May 2011 remand requests, to include affording the Veteran a VA examination in June 2011.  After the AMC recertified the Veteran's claims, the Board remanded the matters again in February 2013.  In the February 2013 remand, the Board found that the June 2011 VA medical examination report was inadequate as written, and determined that further development was required, to include the provision of additional VA medical examinations.  

The record indicates that the AMC attempted to comply with the Board's February 2013 remand instructions by affording another VA medical examination in April 2013.  In the September 2013 remand, the Board found that the April 2013 VA examination was inadequate as written and remanded for further development.

In May 2014, the Board requested an independent medical expert (IME) opinion.  
See VHA Directive 2010-044 (September 29, 2010); 38 U.S.C.A. §§ 5103A , 7109 (West 2014); 38 C.F.R. § 20.901 (2015).  The IME opinion was rendered in July 2014.  In August 2014, a copy of the medical opinion was provided to the Veteran and his representative, and they were offered the opportunity to present additional evidence or argument in accordance with 38 C.F.R. § 20.903 (2015).  See also Thurber v. Brown, 5 Vet. App. 119 (1993).  In August 2014, the Veteran's representative submitted a letter setting forth additional arguments in reference to the July 2014 expert opinion, and also submitted additional evidence.  This argument and evidence was considered by the RO in an October 2015 Supplemental Statement of the Case (SSOC).  Thus, there is no prejudice to the Veteran's claim in considering this opinion on appellate review.

In the February 2015 remand, the Board found that the July 2014 IME opinion was inadequate as written and remanded for further development.  Thus, the Board requested another VA examination (but not before an examiner who has previously examined the Veteran) to determine the etiology of any right and/or left knee disability (other than the right leg scar).  The Board also requested an opinion as to whether it is at least likely as not (50 percent probability or more) that any right and/or left knee disability identified (other than the right leg scar), including arthritis, is secondary to or was aggravated by the Veteran's service-connected right popliteal artery and vein tear or repair.  

The February 2015 remand also requested that the examiner comment on the Veteran's assertions that treatment for the service-connected right popliteal artery and vein tear (insertion of a clip to resolve popliteal artery and vein tear and/or steroid injections in the knee to alleviate pain), proximately caused the degenerative arthritis in his right knee, and that the degenerative arthritis in his left knee resulted from favoring his right knee over the years.

The issue of the Veteran's entitlement to service connection for postsurgical fibrosis of the gastrocnemius tendon has been raised by the record in a December 2015 statement (Informal Hearing Presentation) from his representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the Veteran's right knee disability was caused or aggravated by his service-connected post-operative residuals, tear of the right popliteal artery and vein.

2. The Veteran's left knee disability did not manifest during active military service nor within one year of service separation, and was not caused or aggravated by his service-connected post-operative residuals, tear of the right popliteal artery and vein.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2. The criteria for service connection for a left knee disability on a direct, presumptive, or secondary basis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to notify and assist under the VCAA has been satisfied, as discussed below. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. Notifying the claimant of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  Id. at 486; see also Quartuccio, 16 Vet. App. at 187. 

With respect to the issue being granted, given the favorable nature of this decision, any further development or notification action under the VCAA would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

With regard to the issue being denied, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, prior to the initial July 2004 rating decision in this matter, a March 2004 letter gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The RO provided the Veteran with subsequent VCAA notification letters in August 2004, February 2006, and March 2009.  In particular, the March 2009 letter notified the Veteran of what evidence he needed to show for both service connection and secondary service connection.

The RO also provided the Veteran with a Supplemental Statement of the Case (SSOC) in January 2005, May 2006, March 2007, June 2007, May 2009, and June 2009, as well as a Statement of the Case (SOC) in March 2006.  In accordance with the Board's May 2011 remand, the RO readjudicated the Veteran's claim in an August 2012 SSOC.  

Based on the RO's diligence in notifying the Veteran of his VCAA rights, the Board finds that the duty to notify has been satisfied. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014) ; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Based on the May 2011 remand, the RO requested, obtained, and considered the Veteran's service treatment records (STRs) and VA Medical Center (VAMC) records.  In his February 2006 statement in support of his claim, the Veteran stated tht he has received all of his treatments from the VA and has not received any treatment on his knees from any civilian doctors.  The Veteran has not identified any other relevant evidence he wished to submit or have VA obtain.  

Pursuant to the Board remands, the RO scheduled the Veteran for VA examinations.  As noted above, the Board found the June 2011, April 2013, and July 2014 medical examinations inadequate.  Thus, the Board requested another VA examination in September 2015 regarding the likelihood that the Veteran's left knee disability was related to service or to his service-connected  post-operative residuals, tear of the right popliteal artery and vein.  

The Board finds the September 2015 opinion adequate for decision-making purposes, as the VA medical doctor who rendered it reviewed the claims file and medical history and provided a rationale for the opinion stated which is consistent with the evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

During the August 2009 hearing, the undersigned VLJ explained the issues and permitted the Veteran to introduce into the record, in person, any available evidence which he considered material to his claims.  See 38 C.F.R. § 3.103(c)(2) (2015). Neither the Veteran nor his representative asserted that VA failed to comply with the regulations, nor has he identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

Given the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).  

In sum, the Board finds that VA has satisfied its duty to assist under the VCAA.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, any such failure is harmless.  See Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a) (2015); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

II.  Procedural Due Process 

The Board also finds that there has been substantial compliance with its remand directives, as shown in the above discussion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III.  Pertinent Laws and Regulations

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a) (2015) .

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2015).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic diseases, including osteoarthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(d) (2015). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. See 38 C.F.R. § 3.310(a) (2015).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.   

In 2006, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made. 

This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appears to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.

The Board has reviewed the evidence of record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim (i.e., equipoise).  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  When the evidence supports the claim or is in relative equipoise the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  See Barr,21 Vet. App.at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  See Gonzales, 218 F.3d at 1380-81.

The Federal Circuit observed that there is a statutory requirement that lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not competent.  Id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration). 

However, the Board may not "categorically" require medical evidence or disregard lay evidence without assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to state "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and to find categorically that the claimant's testimony on this issue was not competent because she was a lay person). 

Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson at 1316.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2) (2015); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose vein.  See Barr at 309.  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

Lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has provided some guidance in making this assessment, holding that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau at 1377 at n4.

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id. 

The competency of evidence differs from the weight and credibility assigned to the evidence. As explained by the Court, "the former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted."  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In assessing the credibility of statements by the claimant or others, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). 

Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias ..."). 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2015); see generally, 38 C.F.R. § Part 4 (2015). 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Diagnostic Code (DC) 7804 pertains to Scar(s), unstable and painful.  See 38 C.F.R. § 4.118 (2015).  One or two scars that are unstable or painful are evaluated at a rating of 10 percent.

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., n. 1.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation, based on the total number of unstable or painful scars.  Id., n.2.
IV.  Analysis


Right Knee

The Veteran contends that his right knee disability (residuals of a right knee meniscectomy) are secondary to his service-connected post-operative residuals of a tear of his right popliteal artery and vein.  The Board, resolving reasonable doubt in the Veteran's favor, finds that his right knee disability was caused or aggravated by his service-connected post-operative residuals of the tear of his right popliteal artery and vein.

First, looking at the medical evidence, the Veteran's VA treatment records indicate that the Veteran injured his right knee (torn medial meniscus) in September 1978 as a result of his civilian industrial work as a production welder with Gallenberg Equipment Manufacturers of Antigo, Wisconsin.  See November 1979, November 1980, and April 1981 VA treatment records.  That same month, the Veteran underwent surgery (right medial meniscectomy) at the VA Medical Center in Wood, Wisconsin to repair the torn medial meniscus of his right knee.  During the surgery to repair his torn medial meniscus, the Veteran's right popliteal artery and vein were accidentally lacerated, then repaired.  

A July 1982 VA examination showed that the Veteran had full range of motion in his right knee but that he also experienced pain in his right knee.

A May 2004 VA examination evaluated the Veteran for residuals of his right popliteal artery and vein tear.  During the examination, the Veteran reported that over the years since his surgical injury in 1978, he has experienced increased aching in the right knee joint area and in the right knee posterior popliteal area.  The Veteran reported taking pain medication (Darvocet-N 100,k 2 to 3 times a week) and using a TENS unit.  The Veteran reported that he felt that he has developed degenerative arthritis because of his prior meniscectomy.  The examiner's impression however, was that the Veteran's degenerative arthritis of the right knee, secondary to prior meniscus injury, was unrelated to his popliteal artery and vein tear and repair.

The September 2015 VA examiner diagnosed the Veteran's right knee as having degenerative joint disease (DJD), a meniscus problem, and right posterior knee pain.  DJD and the meniscus problem are both disabilities for VA purposes.  The examiner was unable to determine whether the functional loss (i.e., symptoms) is related to the pain, the DJD, or the meniscus tear, without resorting to speculation.  However, the examiner did opine that the Veteran's claimed right posterior knee pain is at least as likely as not caused by the service-connected right popliteal artery and vein tear or repair.

The September 2015 VA examination report indicates that the Veteran has range of motion (ROM) limitation of his right knee (i.e., flexion, 0 to 105 degrees; extension, 105 to 0 degrees).  The question in this case is whether his functional loss is due to his right knee pain from his retained surgical clips or due to his other diagnosed right knee conditions (i.e., DJD and meniscal tear).  The VA examiner concluded that the DJD and meniscal problem are not related to his service-connected right knee disability.  If the limitation of flexion is due to either of these disabilities, service connection would not be warranted.

Turning to the lay evidence, the Board has also considered the Veteran's lay statements and have found them to be both competent and credible.

In a December 2004 statement (Notice of Disagreement with the December 2004 Rating Decision), the Veteran asserted that ever since his surgical injury in 1978, his right knee has been painful and sore.  He also stated that he believes that the medical clip inserted in his right knee during the procedure to repair the torn artery and vein, is rubbing against a nerve, which is where he experiences the pain.  He also stated that he thinks that the cortisone shots for pain relief that he received as part of his VA treatment for the torn popliteal artery and vein has damaged his cartilage.  

Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.; Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, functional loss caused by pain is akin to functional loss caused by physical disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran has a service-connected right knee disability, satisfying the first element of a secondary service connection claim.  The September 2015 VA examiner found that the Veteran's right knee pain, with functional loss in his range of motion, is related to his right knee disability.  Thus, the elements of a secondary service connection claim are met and the claim can be granted.  See 38 C.F.R. § 3.310 (2015).

Affording the Veteran the benefit of the doubt, the Board finds that the functional loss of the Veteran's right knee is due to his right knee pain.  Thus, the Board considers the Veteran's functional loss caused by pain in his right knee to that akin to functional loss caused by physical disability.  See Mitchell, 25 Vet. App. at 37.


Left Knee

The Veteran also claims entitlement to service connection for a left knee disability, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein.  For the following reasons, the Board finds that service connection for the Veteran's left knee disability is not established.

First, in reviewing the medical evidence, the Veteran's service treatment records show that he was releasd from active duty in May 1967 with no references of a left knee injury.  The Veteran's VA treatment records show that in 1974, he had left knee surgery to repair torn meniscus from an industrial injury he incurred while not in active service.  As the Veteran's left knee injury did not occur while he was in active service, the second element of service connection on a direct basis under Shedden is not satisfied.  

Similarly, the medical evidence does not show that the Veteran's degenerative arthritis of his left knee manifested within one year of service separation.  Thus, service connection is also not warranted on a presumptive basis under §§ 3.307 and 3.309 of the regulations.

Furthermore, the Veteran has stated that he is not seeking service connection disability for his left knee disorder.  Specifically, in his June 2004 Statement in Support of Claim, the Veteran indicated that he is "... not claiming service connection for my left knee."  Thus, the only remaining basis for the Veteran to establish service connection is on a secondary basis.

Again, to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen, 7 Vet. App. at 448.

An April 1981 VA medical record indicates that an examination of the Veteran's left knee showed minimal early spurring at the margin of the medial femoral tibial joint space.  The examination showed no evidence of joint space narrowing detected in the weight bearing area of the Veteran's left knee.

A July 1982 VA Examination showed full ROM in both knees but noted pain in the right knee.  No specific reference to the left knee was made. 

A May 2004 VA examiner noted that the Veteran reported having pain in this left knee for the last few years and that he had been told that he has arthritis of that knee.  The examiner also noted that the Veteran reported that he believed that his left knee problem is related to his right knee condition.

The May 2004 examiner found no swelling of the Veteran's left knee and noted that the Veteran's ligaments were intact.  The examiner also noted that the Veteran's McMurray's sign was negative and that his left knee flexes to 140 degrees and extends to 0 degrees.  X-rays of the Veteran's left knee were noted as virtually similar to the right knee.  The May 2004 examiner opined that the Veteran's degenerative arthritis of the left knee as secondary to his meniscus injury was not service-connected and unrelated to the right popliteal artery vein tear and repair.

Although the Board found that previous VA examinations in June 2011 and April 2013 were inadequate with respect to the Veteran's right knee, the Board finds that these examinations were adequate with respect to the left knee.  Specifically, the June 2011 VA examiner considered the Veteran's possible overuse of the left knee while the right knee was symptomatic.  In examining both knees, the examiner found that neither knee locks or goes out.  Furthermore, the examiner noted that the Veteran does not wear a brace on either knee nor does he walk with any external support.  The examiner also noted that the Veteran is not unsteady and that he walks with a normal gait, including heel and toe.  

The June 2011 examiner also noted that the Veteran's legs were symmetrical in appearance, with no atrophy or deformity.  The examiner found that the Veteran neurologic showed intact sensation and that he has peripheral neuropathy by electromyogram that was not present the day of the examination.  The examiner noted the Veteran's motor strength in his left knee to be 5/5 and his knee reflexes to be 2+ and equal.  The examiner also found the Veteran's ankle jerks to be trace and equal and his ROM to be 0 to 135 degrees, without any complaints of discomfort.  The examiner did find patellofemoral crepitation, but McMurray and Lachman tests were negative.  

The June 2011 examiner also found an 8-cm well-healed nontender medial parapatellar scar on the Veteran's left knee.  X-rays showed minimal degenerative change in the medial compartments and spurring around the patellae.  The examiner diagnosed the Veteran with bilateral knee early degenerative arthritis.  The examiner opined that the industrial injuries which accounted for the surgery on both knees in 1974 and 1978 to be the reason for the degenerative arthritis as likely as not in both knees.  

Moreover, the June 2011 examiner opined that there is no medical connection that can be placed tracing the origin of the degenerative arthritis to stance, gait, carriage, or overuse of one leg over the other.  The examiner also opined that it is less likely than not that the Veteran's degenerative arthritis present in both knees is related to, secondary to, or a result of his popliteal artery and vein surgery, or increased use from one leg over the other during time of convalescence following surgery on one knee versus the other. 

The June 2011 examiner also opined that he did not find any evidence to suggest that the Veteran's arthritis is secondary to or aggravated by his popliteal artery and vein tear.  Moreover, the examiner did not find evidence to "blame" degenerative arthritis in the left knee resulting from favoring his right knee over the years. 

Similarly, the April 2013 VA examiner noted the Veteran's left knee medial meniscus tear, diagnosed in 1974, and his degenerative arthritis in the left knee, diagnosed in 2011.  The examiner measured the Veteran's ROM with a goniometer and found his left knee flexion to be 0 to 130 degrees, with no objective evidence of painful motion, and no limitation of extension.  Muscle strength testing showed the Veteran with 5/5 for his left knee flexion and extension.  The Veteran's anterior and posterior instability, as well as medial-lateral instability tests results were normal.  Although the examiner noted the Veteran's knee scars, neither was found be painful or unstable, nor covering a total area greater than 39 square cm (6 square inches).

The April 2013 examiner opined that the Veteran's bilateral knee pain is osteoarthritis that is related to his age and previous occupation as a welder.  The examiner further opined that the Veteran's knee pain and condition is not related to his right knee vascular repair surgery and that his left knee pain is not aggravated by the right vascular tear and repair.

Moreover, an October 2013 VA examiner also found that the Veteran's left knee pain is not aggravated by the right vascular tear and repair, and is more likely as not related to normal aging.  The examiner noted that limping was not observed in the Veteran at the time of the examination.

The September 2015 VA examiner diagnosed the Veteran with a medial meniscus tear and DJD of the left knee.  The examiner opined that the Veteran's meniscus tears and DJD are less likely than not caused or aggravated by his service-connected right popliteal artery and vein tear and repair.  The examiner opined that the Veteran's bilateral DJD is likely due to age, occupation and the natural progression of disease.  The examiner also noted that a history of meniscus debridgement also increases the risk of DJD.

The September 2015 VA examiner also noted a scar on the Veteran's left knee, measuring 6.5 cm in length and 0.5 cm in width.  The examiner opined that the Veteran's left knee scar was not painful or unstable, nor did it have a total area equal to or greater than 39 square cm (6 square inches).  Therefore, and unlike the Veteran's right knee scar, the Veteran's left knee scar did not satisfy the criteria under Diagnostic Code 7804.  See 38 C.F.R. § 4.118 (2015).

Turning to the lay evidence,  the Veteran asserted in his December 2004 Notice of Disagreement (NOD) that for the last 26 years, he has favored his right knee and used his left knee for the majority of his weight bearing and ambulation.
Likewise, in his March 2006 Appeal to the Board, the Veteran claimed that he has had to favor his right leg and knee and always had to depend on his left leg.  The Veteran stated belief is that the over use of his left knee always supporting more of his weight, as well always bending and kneeling on his left knee, has given rise to the degenerative arthritis in his left knee.

The Veteran indicated during his September 2015 VA examination that he experiences soreness and stiffness in his left knee and that it seems like he has arthritis in his left knee.  The Veteran stated that he believes that the extra weight over the years applied to his left knee as a result of his right knee service-connected disability, has caused his left knee joint to "wear out."  The Veteran reported intermittent pain in the left knee.  

The Board has considered the Veteran's lay statements asserting that his left knee disability was caused or aggravated by his service-connected post-operative residuals, tear of the right popliteal artery and vein.  The Board finds that the Veteran is competent to state that he has walked with a limp (abnormal gait).  However, the Board does not find that the Veteran is competent to state that his limp was caused or aggravated by his bearing his weight as a result of his right knee popliteal tear and repair.  

Whether such a relationship exists is a medical determination that is too complex to be made based on lay observation alone.  In this case, the record does not show that the Veteran possesses the medical expertise necessary to render a competent opinion in this regard.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  

Accordingly, the Board accords more weight to the opinions of the VA examiners finding against such a relationship than to the Veteran's statements, as the examiners opinions are consistent with the evidence of record and supported by an adequate explanation.  The Board concludes that the Veteran's lay statements lack probative value and are outweighed by the VA opinions rendered by medical experts finding against a relationship to his service-connected post-operative residuals, tear of the right popliteal artery and vein.  See King, 700 F.3d at 1344; Layno, 6 Vet. App. at 469.  

In sum, the preponderance of the evidence shows that the criteria for service connection on a secondary basis are not met for the Veteran's left knee disability.  See 38 C.F.R. § 3.310 (2015); Allen, 7 Vet. App. at 448.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left knee disability, to include as secondary to service-connected post-operative residuals, tear of the right popliteal artery and vein, must be denied.  See 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. at 55.

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).
ORDER

Service connection for a right knee disability, to include as secondary to service-connected post-operative residuals, tear of the right popliteal artery and vein, is granted.

Service connection for a left knee disability, to include as secondary to service-connected post-operative residuals, tear of the right popliteal artery and vein, is denied.


_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


